Citation Nr: 1809863	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for erectile dysfunction.

2.  Whether new and material evidence has been received to reopen a claim for service connection for renal cell carcinoma.  

3.  Entitlement to service connection for renal cell carcinoma, to include as secondary to hepatitis B and C and herbicide agent exposure.

4.  Entitlement to service connection for a gastrointestinal disability to include gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS), to include as secondary to hepatitis B and C.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for right upper extremity neuropathy.

8.  Entitlement to service connection for left upper extremity neuropathy (also claimed as peripheral acute and subacute neuropathy).

9.  Entitlement to service connection for right lower extremity neuropathy.

10.  Entitlement to service connection for left lower extremity neuropathy. 

11.  Entitlement to a rating higher than 40 percent for voiding dysfunction associated with prostate cancer. 

12.  Entitlement to service connection for gall bladder removal.    

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to May 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2013, June 2015, and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
A motion to advance this appeal on the Board's docket has been raised by the Veteran's September 2016 written statement.  The undersigned is granting the motion and advancing the appeal on the docket based on the Veteran's financial hardship.  38 C.F.R. § 20.900(c).

In October 2016, in support of these claims, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

The issue of entitlement to an increased rating for hepatitis B, formerly associated with the appeal stream, is the subject of a separate opinion.   

The issues of entitlement to an earlier effective date for prostate cancer and entitlement to service connection for typhoid fever raised in June 2013 written statements have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction, and these issues are referred to the AOJ for appropriate action.  

In January 2014, the Veteran submitted a timely notice of disagreement (NOD) with the November 2013 rating decision reopening and denying service connection for gall bladder removal residuals.  The AOJ has not issued the required statement of the case (SOC) addressing this issue.  Therefore, the Board must remand this matter for such action.  38 C.F.R. § 19.26(a); see Manlincon v. West, 12 Vet. App. 238 (1999).  The Board will have full jurisdiction in this matter only if the Veteran files a substantive appeal (VA Form 9) after an SOC is issued.

The issues of entitlement to service connection for hepatitis C, gastrointestinal disabilities, and renal cell carcinoma and entitlement to increased ratings for erectile dysfunction and PTSD are addressed in the REMAND portion of the decision below and are also REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence reasonably shows that the Veteran's right upper extremity neuropathy was caused by his service-connected hepatitis B.  

2.  The evidence reasonably shows that the Veteran's left upper extremity neuropathy (and/or subacute and acute peripheral neuropathy) was caused by his service-connected hepatitis B.  

3.  The evidence reasonably shows that the Veteran's right lower extremity neuropathy was caused by his service-connected hepatitis B.  

4.  The evidence reasonably shows that the Veteran's left lower extremity neuropathy was caused by his service-connected hepatitis B.  

5.  In March 2007, the Board denied service connection for renal cell carcinoma.  Evidence received since the March 2007 denial includes evidence not of record at that time; suggests the Veteran's renal cell carcinoma may be related to hepatitis; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

6.  The Veteran's prostate cancer residuals are associated with voiding dysfunction requiring changing of absorbent pads five times daily.  

7.  The Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for service connection for right upper extremity peripheral neuropathy have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).

2.  The criteria for service connection for left upper extremity peripheral neuropathy (claimed as peripheral and acute and subacute neuropathy) have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).

3.  The criteria for service connection for right lower extremity peripheral neuropathy have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).

4.  The criteria for service connection for left lower extremity peripheral neuropathy have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.310 (2017).

5.  New and material evidence has been received; the claim of service connection for renal cell carcinoma may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

6.  Resolving reasonable doubt in the Veteran's favor, he is entitled to an increased rating of 60 percent for voiding dysfunction associated with prostate cancer residuals.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 4.115(b) (2017).

7.  The criteria for entitlement to TDIU have been met from June 19, 2009.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice error or duty to assist omission is harmless. 

I.  Service connection: upper and lower extremity bilateral neuropathy 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Further, service connection may be warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

An April 2015 VA examination establishes the Veteran's current diagnosis of upper and lower extremity neuropathy.  A September 2016 VA neurology treatment record establishes that his neuropathy is due to his service-connected disability hepatitis B.  The Board also acknowledges the April 2015 VA examiner's negative nexus opinion.  Because this opinion only addresses service connection as secondary to herbicide agent exposure, it is not assigned probative weight here.  Accordingly, service connection for upper and lower extremity bilateral neuropathy is warranted.   

II.  New and material evidence: renal cell carcinoma 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a March 2007 decision, the Board denied the Veteran's claim for service connection for renal cell carcinoma because there was no competent evidence relating his renal cell carcinoma to his service or to herbicide agent exposure.  In a November 2013 rating decision, the RO granted the Veteran's request to reopen this claim but denied service connection because the evidence did not show that his renal cell carcinoma was related to service-connected hepatitis B or otherwise to service.   

Evidence received since March 2007 may indicate that the Veteran's renal cell carcinoma is related to his hepatitis.  For example, November 2011 treatise evidence suggests a relationship between hepatitis C and renal cell carcinoma.  An October 2013 VA kidney examination is also of record.  Also in October 2013, the Veteran also submitted copies of prior Board decisions granting service connection for renal cell carcinoma after weighing evidence discussing a potential link between this cancer and herbicide exposure.  Reviewing this evidence, the Board finds that it is both new and material and raises a reasonable possibility of substantiating the claim.  Thus, the Board will grant the appeal to reopen the claim.

III.  Increased rating: prostate cancer residuals 

The Veteran is claiming entitlement to an increased rating for his service-connected prostate cancer residuals currently rated as 100 percent disabling prior to February 1, 2016 for active prostate cancer and 40 percent disabling thereafter for voiding dysfunction.  In order to receive a 60 percent rating for voiding dysfunction, the evidence must show that the condition requires wearing of absorbent materials that must be changed more than four times daily.  38 C.F.R. § 4.11b, diagnostic code 7527.  In a February 2016 written statement, the Veteran reported that he changes his absorbent material at least five times daily.  The Veteran is competent to report this, and the Board finds no reason to doubt his credibility.  Accordingly, an increased rating of 60 percent (the highest available under the pertinent diagnostic code) is granted effective February 1, 2016 (the date his 100 percent rating was reduced to 40 percent).  

A veteran with active prostate cancer is entitled to a 100 percent disability rating; accordingly, the Board considered the Veteran's representative's September 2015 statement indicating intent to submit evidence showing active cancer.  However, no such evidence was submitted.  Moreover, the medical evidence, including the April 2015 VA examination, shows his cancer is not active.  In addition, in a February 2016 written statement and in his October 2016 board hearing, the Veteran did not report that that he has active prostate cancer; but rather, he requested a 60 percent rating based on voiding dysfunction.  Overall, the probative evidence of record indicates that his prostate cancer is no longer active.  Accordingly, an increased rating of 60 percent, but no higher, is warranted for voiding dysfunction as a residual of prostate cancer.   

IV. TDIU 

To establish entitlement to TDIU, there must be impairment so severe that it is impossible for the Veteran to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Schedular TDIU

A veteran is eligible for a schedular rating of TDIU if either one service-connected disability is rated at least 60 percent or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  Where the schedular criteria are not met, an extraschedular rating may be considered.  38 C.F.R. § 4.16(b)

In this case, the Veteran meets the schedular criteria for TDIU from January 10, 2012 forward.  He has provided competent and credible reports that symptoms from hepatitis B and psychiatric disabilities prevent him from working.  Eligibility for TDIU is supported by the evidence showing that he has not worked since June 2009, that he has significant functional limitations due to his hepatitis B and psychiatric disabilities as noted on the VA examination reports, and that he has been adjudicated as disabled by the Social Security Administration.  Although VA examiners opined that the Veteran could perform sedentary employment, the Veteran has provided competent and credible evidence that his disabilities prevent occupational pursuits for which his educational and occupational backgrounds qualify him.  This lay evidence is supported by the March 2010 VA examiner's conclusion that the Veteran is unable to work in any type of job due to weakness, pain, and nausea associated with his hepatitis B.  

Accordingly, the Board finds that the Veteran has been unable to obtain and maintain substantially gainful employment during this period, and TDIU is granted.

Extraschedular TDIU

Prior to January 10, 2012, the Veteran does not meet the schedular criteria for TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all veterans who are unable to obtain and maintain substantially gainful employment by reason of service-connected disability or disabilities "shall be rated as totally disabled."  38 C.F.R. § 4.16(b).
 
In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration" by referral to the Director.  Id.   

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled by the Court's decisions in Thun and Anderson v. Shinseki, 22 Vet. App. 423 (2009), as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It defeats the intent of the law that the Board reviews de novo the Director's determinations, yet must send matters to the Director in the first instance, even when the Board finds that the evidence shows the Veteran is incapable of obtaining or engaging in substantially gainful employment. 

Moreover, in a recent precedential decision, a Judge of the Court, in a concurring opinion, disagreed with Bowling and cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board may award extraschedular TDIU in the first instance.  See Wages v. McDonald, 27 Vet. App. 233, 239) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the non-reviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id.  (emphasis added).  Finally, the majority, in a footnote, observed the absurdity of the § 4.16(b) process, noting that "[a]lthough it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process."  Id. at 238 fn 4 (emphasis added).

In this case, given the reasoning outlined above, the Board will not make the Veteran wait for any further processing by VA. cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").  Therefore, entitlement to TDIU under § 4.16(b) is granted, from June 19, 2009 (the Veteran's last day of full-time employment as noted by his former employer in a February 2010 statement).


ORDER

Entitlement to service connection for right upper extremity neuropathy is granted. 

Entitlement to service connection for left upper extremity neuropathy is granted. 

Entitlement to service connection for right lower extremity neuropathy is granted. 

Entitlement to service connection for left lower extremity neuropathy is granted. 

The appeal to reopen the claim for service connection for renal cell carcinoma is granted.

An increased rating of 60 percent for voiding dysfunction associated with prostate cancer residuals is granted effective February 1, 2016, subject to the laws and regulations governing the award of monetary benefits.   

Entitlement to TDIU is granted, effective June 19, 2009. 




REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's additional claims so that every possible consideration is afforded. 

Hepatitis C

The Veteran is claiming service connection for hepatitis C.  A September 1999 liver biopsy appears to show hepatitis C; however, other medical evidence including February 2016 private medical records and the March 2016 VA examination report diagnosis the Veteran with hepatitis B only.  A remand is necessary to obtain a medical opinion from a gastroenterologist addressing this discrepancy and determining if the Veteran has a current diagnosis of hepatitis C that is related to his service or other service-connected disabilities.  The examiner should consider the Veteran's risk factors for hepatitis C noted in the October 2016 Board hearing transcript and the role, if any, of hepatitis B in causing hepatitis C, as proposed by the Veteran during the hearing.

Erectile Dysfunction

The Veteran is claiming entitlement to an increased rating for erectile dysfunction currently evaluated as 0 percent disabling (noncompensable).  To receive a compensable rating, the evidence must show penile deformity.  38 C.F.R. § 4.115(b), diagnostic code 7522.  During his October 2016 Board hearing, he testified that he does have a deformity of his penis; however, in his April 2015 VA examination, he reported that he did not have a penile deformity and declined a physical examination.  A remand is necessary to resolve this conflicting evidence through examination.

The Board acknowledges that this is a sensitive issue but urges the Veteran to consent to a physical examination (with an appropriate chaperone if requested by the Veteran) because a positive finding on examination would allow VA to grant the claim for an increase.  Without this information, VA is unable to grant the claim.


PTSD 

The Veteran is claiming entitlement to a rating higher than 30 percent for his PTSD.  During his October 2016 Board hearing, he testified that his PTSD has worsened since his most recent VA examination.  Accordingly, a remand is warranted to afford the Veteran a contemporaneous examination to evaluate the current severity of his symptoms.

Renal Cell Carcinoma
  
The Veteran is claiming entitlement to service connection for his renal cell carcinoma, to include as secondary to his service-connected hepatitis B, claimed hepatitis C, and herbicide agent exposure.  The Board finds the October 2013 VA examiner's negative nexus opinion regarding secondary service connection inadequate because it does not contain a detailed rationale.  

Gastrointestinal Disabilities 

The Veteran is claiming service connection for gastrointestinal disabilities to include GERD, IBS, and a hernia on a direct basis and as secondary to hepatitis B and C.  The Board finds the October 2013 VA's examiner's negative nexus opinion inadequate because the examiner did not provide a detailed rationale.  A remand is required to obtain an adequate medical opinion addressing direct and secondary service connection for the Veteran's claimed disabilities.   

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC regarding the Veteran's claim for service connection for gall bladder removal residuals. This issue should not be certified to the Board unless the Veteran submits a timely substantive appeal.

2. Obtain for the claims file updated records of VA and treatment the Veteran has received.

3.  Ask the Veteran to identify all providers of evaluations or treatment he has received for the claims on appeal.  The AOJ should obtain for the record copies of the complete clinical records not already associated with the record from the identified providers.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

4.  Then arrange for a gastroenterologist or other qualified medical expert to review the claims file and provide an opinion responding to the following:

a) Does the Veteran have a current diagnosis of hepatitis C?  Please state the date of any diagnosis.  The examiner MUST discuss the Veteran's September 1999 liver biopsy showing hepatitis C and February 2016 medical records indicating negative hepatitis C testing.   

b) If yes, it is at least as likely as not (a 50 percent or better probability) the Veteran's hepatitis C is related to service OR caused OR aggravated by a service-connected disability (especially his hepatitis B)?  Aggravation means the disability increased in severity beyond its natural progression.  The examiner should consider the Veteran's risk factors for hepatitis C noted in the October 2016 Board hearing transcript.

b) Identify any current gastrointestinal diagnoses (to include IBS, GERD, or hernia shown by the evidence or examination).

d) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed gastrointestinal disability is related to his active service?

e) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed gastrointestinal disability was CAUSED by the Veteran's service-connected hepatitis B (or hepatitis C if present)?

f) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed gastrointestinal disability was AGGRAVATED by his service-connected hepatitis B (or hepatitis C if present)?  Aggravation means the disability increased in severity beyond its natural progression.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

If an adequate opinion cannot be provided without an additional examination, the Veteran should be scheduled for such.

5.  Then arrange for a nephrologist or other qualified medical expert to review the claims file including any newly obtained evidence and provide an opinion on the following:  

a) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's renal cell carcinoma is related to his active service including herbicide agent exposure? 

b) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's renal cell carcinoma was CAUSED by the Veteran's service-connected hepatitis B (or hepatitis C if present)?

c) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's renal cell carcinoma was AGGRAVATED by his service-connected hepatitis B (or hepatitis C if present) (Aggravation means the disability increased in severity beyond its natural progression.)

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  SPECIFICALLY, THE EXAMINER MUST DISCUSS THE NOVEMBER 2011 TREATISE INFORMATION PROVIDED BY THE VETERAN DISCUSSING A POTENTIAL LINK BETWEEN HEPATITIS AND RENAL CELL CARCINOMA.  REGARDING HERBICIDE AGENT EXPOSURE, THE EXAMINER IS ADVISED THAT A STATEMENT THAT RENAL CELL CARCINOMA IS NOT LISTED AMONG THE DISEASES ASSOCIATED WITH HERBICIDE EXPOSURE FOR THE PURPOSES OF PRESUMPTIVE SERVICE CONNECTION IS NOT A SUFFICIENT RATIONALE FOR A NEGATIVE OPINION.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

If an adequate opinion cannot be provided without an additional examination, the Veteran should be scheduled for such.
 
6.  Schedule the Veteran for an examination with an appropriate examiner to answer the following based on a review of the claims file and interview and examination of the Veteran.  (This directive is independent of the above directives and may be initiated immediately).   

Does the Veteran have a penis deformity?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

7.  The AOJ should also arrange for a mental health evaluation of the Veteran to assess the current severity of his PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should also have available for review the 38 C.F.R. § 4.130 criteria for rating mental disorders.  The examiner should note the presence or absence of each symptom listed in the criteria for ratings above 30 percent (and also note any symptoms of similar gravity found that are not listed).  (This directive is independent of the above directives and may be initiated immediately).   

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).
 
8.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and allow them the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


